Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Amendment
Applicant’s amendment filed 8/10/2022 has been received and entered.  Claims 10 has been amended, and claims 17-30 have been cancelled
Claims 1-16 are pending.

Election/Restriction
Applicant’s election without traverse of Group I in the reply filed on 8/10/2022 is acknowledged.
Upon initial search and in review of claim 16, since it refers to and requires claim 1 it does not appear to be an undue burden to examine Group 2 with the elected invention.  Accordingly, the restriction requirement between groups 1 and 2 is withdrawn.
The claims of group 3 have been cancelled and are not evaluated for possible rejoinder. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claims 1-16 are pending.  Claims 1-16, drawn to a method of evaluating silent mutations for potential driver genes and the computer readable medium with instructions to perform the method are currently under examination.

Priority
	This application filed 10/12/2018 is a 371 National stage filing of PCT/US2017/027794 filed 4/14/2017, which claims benefit to US provisional application 62/323535 filed 4/15/2016.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  See paper entered 10/12/2018 of US provisional application 62/323535.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  See for example [0078] and [0116].  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim analysis
Claim 1 was amended and is generally directed to method to identify candidate driver genes for a specific type of cancer comprising analyzing a plurality of samples receiving mutation measurements, determining substitutions or deletions and the rate for silent mutations and non-silent mutations of the detected variants, then determining the probability distribution of a gene specific background mutation rate and providing likelihood values for genes and assigning them as candidate driver genes.  More specifically, in view of the specification and dependent claim limitations, the method analysis steps set forth instructions for the statistical analysis (such as Baysian inference) of observed variants in a sample, and providing a calculation which is used to determine if a non-silent mutant observed at a higher level is a driver gene.  Dependent claims provide further steps that the analysis is used as a diagnostic assay, and for identification of a treatment based on the testing.  The claims encompass any number of samples and possible driver genes, and provide MUC20 and the association with lung cancer.
For step 1 of the 101 analysis, claims 1-15 are found not to be directed to a statutory category of a method, as they are only instructions to analyze mutation values.  
For claim 16, and for compact prosecution the method of claims 1-15, can be interpreted to be directed to a statutory category of a product and process, as the method steps are stored on a non-transitory medium.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of accessing sequence data for possible variants the rate of the mutants in gene sequences.   The step of aligning and comparing sequence to arrive at the identification of such variants are instructional steps.  Further, the steps of statistically analyzing possible variants identified in the data are instructions for the mathematical analysis of the data.  The judicial exception is a set of instructions for analysis of sequence data and appear to fall into the category of Mathematical Concepts, that is mathematical relationships for the correlation of the data and the reliance of creating mathematical calculations that provide a correlation of the observed mutants as possible driver genes; also in the category of Mental Processes, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion) as there is no specific mathematical algorithms specifically set forth in the claims and the steps can be performed broadly by observation.  The breadth of “determining”, “optimizing”, and “comparing” encompasses non-transformative visual assessment of an individual for given candidate gene drivers.  This breadth does not appear to impose a meaningful limit on the claim scope, such that all others are not precluded from using the natural principle. Although the claims recite creating assays and identifying treatment, the courts have also identified limitations that did not integrate a judicial exception into a practical application; for example, merely including instructions to implement an abstract idea.  Further, for claim 16 and to the extent the claim can be practiced using a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f) fails to integrate the judicial exception into a practical application.  Furthermore, the limitations and possibilities encompassed by the undefined data (exept for the potential source of the DNA) a plurality of markers or alleles does not change the steps to be performed. See MPEP § 2106.05(g) for a discussion on adding insignificant extra-solution (both pre-solution and post-solution) activity to the judicial exception. See also MPEP § 2106.05(h) for a discussion on generally linking the use of a judicial exception to a particular technological environment or field of use.  The claims appear to fall into the category of Mathematical Concepts, as it applies the use of statistics and mathematical relationships in analyzing probabilities, and also into the category of mental processes, as concepts performed in the human mind (including an observation, evaluation, judgment, opinion) because there is no apparent complexity to or amount of data that is collected and analyzed as presently claimed.
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element into which the judicial exception is integrated.  This judicial exception requires steps recited at high level of generality and for claim 16 are only instructions stored on a non-transitory, and is not found to be a practical application of the judicial exception as broadly set forth.
For step 2B of the 101 analysis, each of the independent claims recites additional elements and are found to be the steps of receiving mutation information of sequence data.  As such, the claims do not provide for any additional element to consider under step 2B.   For the possible use of computers for the statistical analysis of the data, in explaining the Alice framework, the Court wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities or, instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool."  The Court further noted that "[s]ince Alice, we have found software inventions to be patent-eligible where they have made non-abstract improvements to existing technological processes and computer technology."  Moreover, these improvements must be specific -- "[a]n improved result, without more stated in the claim, is not enough to confer eligibility to an otherwise abstract idea . . . [t]o be patent-eligible, the claims must recite a specific means or method that solves a problem in an existing technological process."
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to analysis of sequence data.  While the instruction are stored on a medium and could be implemented on a computer, together the steps do not appear to result in significantly more than a means to compare sequences.  The judicial exception of the method as claimed can be performed by hand and in light of the previous claims to a computer medium and in light of the teaching of the specification on a computer.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  
Based upon an analysis with respect to the claim as a whole, claims 1-16 do not recite something significantly different than a judicial exception.   Dependent claims set forth additional steps which are more specifically define the considerations and steps of calculating, and comparing, and do not add additional elements which result in significantly more to the claimed method for the analysis.  In the instant case, the claims comprise steps of comparing and analyzing sequences for possible variants/mutations and is considered the judicial exception.  It is noted that while the claims set forth or imply information about the sequences being analyzed (silent and non-silent variants), this is only description of the data being analyzed and context specific.  As such, the instant claims set forth an inventive concept that are drawn only to an abstract process that only manipulates data and, therefore, are not directed to statutory subject matter.  No additional steps are recited in the instantly claimed invention that would amount to significantly more than the judicial exception.  Without additional limitations, a process that employs mathematical algorithms (aligning sequences) to manipulate existing information (identify a probe that starts at a deletion or insertion) to generate additional information is not patent eligible. Furthermore, if a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is non-statutory.  In other words, patenting abstract idea (designing probes to a target sequence) cannot be circumvented by attempting to limit the use to a particular technological environment or purpose and desired result. 
One way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole result in an improvement to a technology. Persuasive evidence for an improvement to a technology could be a comparison of results of the claimed subject matter with results of the prior art, or arguments based on scientific reasoning that the claimed subject matter inherently results an improvement over the prior art. The applicants should show why the claims require the improvement in all embodiments. 

Conclusion
No claim is allowed.
The art provides evidence that mutations in genes are present in cancer and serve as ‘drivers’ in the transformation and carcinogenic process of a cell.  For example, the teaching of Youn et al. (Identifying cancer driver genes in tumor genome sequencing studies, 2010) discloses a method to identify driver genes /mutations in cancer using a plurality of samples. For each sample a mutation rate is calculated from a background mutation model (see 2.2), the background mutation model is based on using the expected silent mutation rate (see start of section 4), and a probability distribution is done (see 2.2. and 2.3). The parameters are optimized (2.2 and 2.3) and the number of non-silent mutations is compared to the expected mutation rate and if this comes above a threshold the gene is identified as a driver gene.  Further, the provision of an alternative methodology to analyze and to calculate the probability distribution of sequence data to correlate observed mutations and phenotypes was known.  Here, since there is no specific effect associated with this difference, it appears that such a modification would be in the realm of modifications that the person skilled in the art would undertake in analysis as provided by Tokeheim et al. (Evaluating the evaluation of cancer driver Genes 2016) and Korthauer et al. (MADGiC: a model-based approach for identifying driver genes in cancer, 2015).  Finally, the role of many genes in the carcinogenic process have described, including MUC20 and it association with colorectal cancer as described by Xiao et al. (Role of MUC20 overexpression as a predictor of recurrence and poor outcome in colorectal cancer, 2013).
However, the art provides that there are ‘driver’ genes that comprise both silent and non-silent alterations in genes that are responsible for the process, and the claims as set forth do not appear to provide that identified non-silent variations would necessarily be predictive as ‘drivers’ for example certain essential genes for metabolism and other cell function necessary for normal growth may be identified but not considered uniquely a driver gene for cancer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739. The examiner can normally be reached Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joseph Woitach/Primary Examiner, Art Unit 1631